           Case 2:20-mj-00465-BNW Document 16 Filed 05/24/21 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     KATHERINE TANAKA
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     702-388-6577 Phone
 5   Katherine_Tanaka@fd.org

 6   Attorney Matthew Levi Blanchard

 7
                                UNITED STATES DISTRICT COURT
 8
                                      DISTRICT OF NEVADA
 9
     UNITED STATES OF AMERICA,                             Case No 2:20-mj-00465-BNW
10
                   Plaintiff,                              STIPULATION TO
11                                                         CLOSE CASE
            v.
12
     MATTHEW LEVI BLANCHARD
13
                   Defendant.
14
15
            IT IS HEREBY STIPULATED AND AGREED, by and between Acting United States
16
     Attorney Christopher Chiou and Special Assistant United States Attorney Rachel L. Kent,
17
     counsel for the United States of America, and Federal Public Defender Rene L. Valladares
18
     and Assistant Federal Defender Katherine Tanaka, counsel for Matthew Levi Blanchard, that
19
     the case closed.
20
            This Stipulation is entered into for the following reasons:
21
            1.     On November 25, 2020, Mr. Blanchard pled guilty to the charge of Reckless
22
     Driving in violation of 36 CFR § 4.2(b); NRS 484B.653(1). ECF No. 14. This Court
23
     sentenced Mr. Blanchard to one year of unsupervised probation with the following conditions:
24
     (1) pay a $160.00 Fine; (2) complete DUI School with Victim Impact Panel; (3) complete a
25
     Level 1 Traffic Class; (4) have no adverse contact with law enforcement; and (5) stay out of
26
           Case 2:20-mj-00465-BNW Document 16 Filed 05/24/21 Page 2 of 3




 1   Lake Mead National Recreational Area for a period of 6 months. The remaining charges were
 2   dismissed
 3          2.      Defendant has successfully completed the conditions. Defendant has paid his
 4   fine, has completed DUI School with Victim Impact Panel course, has completed a Level I
 5   traffic class, and has reported he did not have any adverse contact with law enforcement and
 6   that he did not enter the Lake Mead National Recreation from November 2020 to May 2021.
 7          3.      The Government is satisfied Defendant has completed the conditions of his
 8   sentencing.
 9          4.      Because Defendant has successfully completed the terms of his sentencing, the
10   parties request that the case be closed.
11          DATE: May 24, 2021
12
13    RENE L. VALLADARES                            CHRISTOPHER CHIOU
      Federal Public Defender                       Acting United States Attorney
14
15    By /s/ Katherine Tanaka                       By /s/ Rachel L. Kent
      KATHERINE TANAKA                              RACHEL L. KENT
16    Assistant Federal Public Defender             Special Assistant United States Attorney
17
18
19
20
21
22
23
24
25
26
                                                    2
           Case 2:20-mj-00465-BNW Document 16 Filed 05/24/21 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 2
     UNITED STATES OF AMERICA,
 3                                                      Case No. 2:20-mj-00465-BNW
                   Plaintiff,
 4                                                      [PROPOSED] ORDER
            v.
 5
     MATTHEW LEVI BLANCHARD
 6
                   Defendant.
 7
 8
 9                                             ORDER

10          Based on the pending Stipulation of counsel, the Court finds Defendant has

11   successfully completed the conditions of his sentencing.

12          IT IS THEREFORE ORDERED that the case is closed.

13          DATED this
                  June ____  day of May 2021.
                         2, 2021.

14
15                                               UNITED STATES MAGISTRATE JUDGE

16
17
18
19
20
21
22
23
24
25
26
                                                    3
